Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 10, 2020

                                            No. 04-20-00576-CV

                                     In re Lucas Jeffrey BURWITZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting: Rebeca C. Martinez, Justice, dissenting
         Luz Elena Chapa, Justice
         Irene Rios, Justice

         On November 30, 2020, relator filed a petition for a writ of mandamus. We conditionally
grant the petition for a writ of mandamus in part. We order the Honorable Mary Lou Alvarez to,
by 10:00 a.m. on December 11, 2020, vacate the oral order rendered November 17, 2020 that
requires amicus attorney Patricia DeVeau to prepare a written report to be admissible at trial that
summarizes her work, impressions, observations and recommendations, e-file the report, and
circulate it to all of the attorneys and litigants. See Tex. R. App. P. 52.8(c). The writ will issue
only in the event we are informed Judge Alvarez has failed to comply with this order. All other
relief requested in the petition is denied. The court’s opinion will follow.

        It is so ORDERED on December 10, 2020.


                                                                              PER CURIAM

        ATTESTED TO: _____________________________
                     Michael A. Cruz,
                     Clerk of Court




1
  This proceeding arises out of Cause No. 2010-EM5-02653, styled In the Interest of M.I.J.B., a Child, pending in
the 408th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez, presiding.